DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-11 are pending in this application.
Claims 1-2, 4-5, 7 are amended.
Claims 3, 6 are cancelled.
Claims 10-11 are new.
Allowable Subject Matter
Claims 1-2, 4-5, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A stator core support device comprising: plural types of support members that support a stator core on a stator frame disposed radially outward of the stator core, wherein the plural types of support members are combined so as to form a closed circuit portion, wherein an insulating part that electrically insulates part of the closed circuit portion is provided, wherein the plural types of support members include a plurality of axial members extending in an axial direction of the stator core and a plurality of circumferential members extending in a circumferential direction of the stator core, wherein the axial members comprise a plurality of ribs which is disposed at intervals in the circumferential direction and is adapted to hold the stator cores by fitting a groove formed in an outer circumferential portion of the stator core, and a plurality of spring plates connected to the ribs in a circumferential direction wherein the ribs and the spring plates forming part of the closed circuit portion are electrically insulated with the ribs and the spring plates contacting each other via the insulating part. Claims 4, 7-9 are allowed based on their dependency on claim 1.
Regarding claim 2, the prior art of record in combination does not disclose the limitation: A stator core support device comprising: plural types of support members that support a stator core on a stator frame disposed radially outward of the stator core, wherein the plural types of support members are combined so as to form a closed circuit portion, wherein an insulating part that electrically insulates part of the closed circuit portion is provided, wherein the plural types of support members include a plurality of axial members extending in an axial direction of the stator core and a plurality of circumferential members extending in a circumferential direction of the stator core, wherein, of the plural types of support members, two axial members spaced apart in the circumferential direction and two circumferential members spaced apart in the axial direction form the closed circuit portion, wherein the ribs and the iron core pressing rings are electrically insulated with the ribs and the iron core pressing rings contacting each other via the insulating part. Claim 10 is allowed based on dependency on claim 2.
Regarding claim 5, the prior art of record in combination does not disclose the limitation: A stator core support device comprising: plural types of support members that support a stator core on a stator frame disposed radially outward of the stator core, wherein the plural types of support members are combined so as to form a closed circuit portion, and wherein an insulating part that electrically insulates part of the closed circuit portion is provided, wherein the plural types of support members include a plurality of axial members extending in an axial direction of the stator core and a plurality of circumferential members extending in a circumferential direction of the stator core, wherein, of the plural types of support members, two axial members spaced apart in the circumferential direction and two circumferential members spaced apart in the axial direction form the closed circuit portion, 4Application No. 16/050,005Reply to Office Action of March 29, 2021wherein the axial members and the circumferential members forming part of the closed circuit portion are electrically insulated with the axial members and the circumferential members contacting each other via the insulating part, wherein the axial members include wherein the ribs and the iron core pressing plates are electrically insulated with the ribs and the iron core pressing plates contacting each other via the insulating part. Claim 11 is allowed based on dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839